DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 and 13-19 has been amended.  Claims 12 and 20 have been cancelled.  Claims 1-11 and 13-19 are pending and examined below.

Allowable Subject Matter
Claims 1-11 and 13-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 4589810 A discloses a device for programming motions and operational forces or torques of a robot, and a device for carrying out the method. The device includes a handle grip-sensor unit which includes a known sensor of forces and/or torques of the type which defines a load pick-up plate connected via spokes to a peripheral ring and via upright supports to a rigid base part. The peripheral ring is connected to an inner wall of a hollow body whose outer wall is shaped to match the contours of the human hand. The base part is rigidly connected either to an inertial platform or to an end link of the robot. The output of the sensor is connected to link driving means of the robot via a data-processing unit which converts the output signals from the sensor into data corresponding to forces or torques applied by the operator to the handgrip-sensor unit. The data-processing unit includes an algorithm which converts the output signals from the sensor into drive commands for the joint drives of the 
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein during the learning step, an admittance control is varied as a function of the detected force and torque (Fs) and inertia and damping parameters of the admittance control are varied as a function of the detected force and torque (Fs).
As per independent claim 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the control system comprises an admittance control, which is varied as a function of the detected force and torque (Fs), and inertia and damping parameters of the admittance control are varied as a function of the detected force and torque (Fs).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664